Name: Commission Regulation (EEC) No 1330/93 of 28 May 1993 amending Regulation (EEC) No 3824/93 laying down the prices and amounts fixed in ecus as a result of the monetary realignments
 Type: Regulation
 Subject Matter: agricultural policy;  monetary economics;  plant product;  agricultural activity
 Date Published: nan

 29. 5 . 93 Official Journal of the European Communities No L 132/113 COMMISSION REGULATION (EEC) No 1330/93 of 28 May 1993 amending Regulation (EEC) No 3824/93 laying down the prices and amounts fixed in ecus as a result of the monetary realignments Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Articles 12 and 13(1 ) thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Regulation (EEC) No 3813/92 (2) esta ­ blishes a connection between the agrimonetary arrange ­ ments applicable from 1 January 1993 and those appli ­ cable beforehand ; Whereas Commission Regulation (EEC) No 3824/92 0, as amended by Regulation (EEC) No 784/93 (4), esta ­ blishes the list of prices and amounts to be adjusted in ecus as a consequence of the monetary realignments ; whereas that Regulation should be amended to take account of the effects on the next marketing year of the realignment of 13 May 1993 and the specific characteris ­ tics of the hops sector ; HAS ADOPTED THIS REGULATION : Article 1 The last subparagraph of Article 3 of Regulation (EEC) No 3824/92 is hereby replaced by the following : 'For products of the sectors in which the 1993/94 marketing year begins before 14 May 1993, it shall apply from the beginning of the 1994/95 marketing year. In the case of aid to hops producers, it shall apply from the entry into force of the Council regulation fixing the aid to producers for the 1992 harvest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 22. (3) OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 79, 1 . 4. 1993, p. 54.